DETAILED ACTION
Status of the Application
Claims 1-34 are pending in the instant application.  Claim 1 is currently amended.  Claims 8, 9, 11, 21, 26, 27 and 32-34 are withdrawn.  No new claims have been added.   
This is a Non-Final Rejection following the filing of a Request for Continued Examination.    

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 10-12, 16-20, 22-25, 28, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Whitacre et al. (US 2012/0064388) and Frazier (US 3,904,433).
Regarding claim 1, Whitacre et al. teaches a alkali metal battery wherein said alkali metal is selected from Li, Na, K, or a combination thereof (para [0042]: device may comprise a secondary battery, such as a Li-ion or Na-ion battery); said battery comprising an anode (Fig 1; para [0005]), a cathode (Fig 1; para [0005]), an alkali metal ion-conducting separator electronically separating said anode and said cathode {Fig 1; para [0005], [0030]: stacking a first non-metallic anode electrode, stacking a first non-metallic separator on the anode electrode and stacking a first non-metallic cathode electrode on the separator...an electrolyte located between the anode electrode 104 and the cathode electrode 106 (i.e., impregnated in the separator); para [0077]-[0080]: listed electrolytes are inherently ion conducting)}, and an alkali metal ion-containing electrolyte in ionic contact with said anode and said cathode (Fig 1; paras. [0006] and [0077]-[0080]).  
Whitacre et al. is silent wherein said anode contains a roll of an anode active material having an anode roll width and/or said cathode contains a roll of a cathode active material having a cathode roll width wherein said anode roll width and said cathode roll width are measured along an axis of said roll of said anode active material and said cathode active material respectively and wherein said anode roll width and/or said cathode roll width is perpendicular to said separator.  Frazer teaches an anode (cells 22 and 26) contains a roll of an anode active material having an anode roll width (Fig. 2) and/or said cathode (cells 22 and 26) contains a roll of a cathode active material 
Modified Whitacre et al. is silent regarding a rolled alkali metal battery wherein said roll of anode active material has a width no less than 500 µm, said anode active material has a mass loading no less than 25 mg/cm2 and/or occupies at least 25% by weight or by volume of the entire battery cell, and/or the cathode active material has a mass loading no less than 20 mg/cm2 for an organic or polymer material or no less than 40 mg/cm2 for an inorganic and non-polymer material in said cathode and/or occupies 2 and/or occupies at least 25% by weight or by volume of the entire battery cell, and/or the cathode active material has a mass loading no less than 20 mg/cm2 for an organic or polymer material or no less than 40 mg/cm2 for an inorganic and non-polymer material in said cathode and/or occupies at least 40% by weight or by volume of the entire battery cell when doing so provides the desired electrochemical benefits, i.e. increased power, improved voltage, longer battery life, etc.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding claim 2, modified Whitacre et al. teaches a rolled alkali metal battery further containing an anode tab connected to or integral with said anode and cathode tab connected to or integral with said cathode {Whitacre et al., para [0031]: a plurality of electrically conductive contacts (e.g., tabs) 120 operatively connected to the plurality of carbon cathode and anode current collectors 110a, 110c}.
Regarding claim 3, modified Whitacre et al. teaches a rolled alkali metal battery further comprising a casing that encloses said anode, said cathode, said separator, and said electrolyte therein to form a sealed battery {Whitacre et al., para [0001]; claim 1, 15: present invention is directed to aqueous batteries and hybrid energy storage 
Regarding claim 4, modified Whitacre et al. teaches a rolled alkali metal battery wherein said roll of an anode active material contains a layer of supporting solid substrate (current collector 110a) having two primary surfaces wherein either one or both of said primary surfaces are coated with said anode active material, an optional conductive additive, and an optional binder (Whitacre et al., paras. [0074] and [0075]).
Regarding claim 5, modified Whitacre et al. teaches a rolled alkali metal battery wherein said roll of a cathode active material contains a layer of supporting solid substrate (current collector 110c) having two primary surfaces wherein either one or both of said primary surfaces are coated with said cathode active material, an optional conductive additive, and an optional binder (Whitacre et al., paras. [0070] and [0071]).
Regarding claim 7, modified Whitacre et al. teaches a rolled alkali metal battery wherein said alkali metal battery is a lithium-ion battery and said anode active material is selected from the group consisting of:
(a)    Particles of natural graphite, artificial graphite, mesocarbon microbeads (MCMB), needle coke, carbon particles, carbon fibers, carbon nanotubes, and carbon nanofibers;
(b)    Silicon (Si), germanium (Ge), tin (Sn), lead (Pb), antimony (Sb), bismuth (Bi), zinc (Zn), aluminum (Al), nickel (Ni), cobalt (Co), manganese (Mn), titanium (Ti), iron (Fe), and cadmium (Cd);
(c)    Alloys or intermetallic compounds of Si, Ge, Sn, Pb, Sb, Bi, Zn, Al, or Cd with other elements, wherein said alloys or compounds are stoichiometric or non-stoichiometric;

(e)   Prelithiated versions thereof;
(f)    Prelithiated graphene sheets; and combinations thereof (para [0073]: porous activated carbon, graphite, mesoporous carbon, carbon nanotubes, disordered carbon, Ti-oxide (such as titania) materials, V-oxide materials, phospho-olivine materials, other suitable mesoporous ceramic materials, and a combinations thereof; Whitacre et al., para. [0057]).
Regarding claim 10, modified Whitacre et al. teaches a rolled alkali metal battery wherein said cathode active material contains a lithium intercalation compound or lithium absorbing compound selected from the group consisting of lithium cobalt oxide, doped lithium cobalt oxide, lithium nickel oxide, doped lithium nickel oxide, lithium manganese oxide, doped lithium manganese oxide, lithium vanadium oxide, doped lithium vanadium oxide, lithium mixed-metal oxides, lithium iron phosphate, lithium vanadium phosphate, lithium manganese phosphate, lithium mixed-metal phosphates, metal sulfides, metal fluoride, metal chloride, and combinations thereof (Whitacre et al., para [0059]: lithium mixed metal oxides).
Regarding claim 12
Regarding claim 16, modified Whitacre et al. teaches a rolled alkali metal battery wherein said layer of supporting porous substrate contains an electrically conductive porous layer selected from metal foam, metal web or screen, perforated metal sheet-based structure, metal fiber mat, metal nanowire mat, conductive polymer nanofiber mat, conductive polymer foam, conductive polymer-coated fiber foam, carbon foam, graphite foam, carbon aerogel, carbon xerogel, graphene foam, graphene oxide foam, reduced graphene oxide foam, carbon fiber foam, graphite fiber foam, exfoliated graphite foam, or a combination thereof (Whitacre et al., para [0030]: current collectors may comprise any suitable form of electrically conductive carbon, such as, exfoliated graphite, carbon fiber paper, or an inert substrate coated with carbon material).
Regarding claim 17, modified Whitacre et al. teaches a rolled alkali metal battery wherein said layer of supporting porous substrate contains an electrically conductive porous layer selected from metal foam, metal web or screen, perforated metal sheet-based structure, metal fiber mat, metal nanowire mat, conductive polymer nanofiber mat, conductive polymer foam, conductive polymer-coated fiber foam, carbon foam, graphite foam, carbon aerogel, carbon xerogel, graphene foam, graphene oxide foam, reduced graphene oxide foam, carbon fiber foam, graphite fiber foam, exfoliated graphite foam, or a combination thereof (Whitacre et al., para [0030]: current collectors may comprise any suitable form of electrically conductive carbon, such as, exfoliated graphite, carbon fiber paper, or an inert substrate coated with carbon material).
Regarding claim 18
Regarding claim 19, modified Whitacre et al. teaches a rolled alkali metal battery wherein said cathode active material comprises an alkali metal intercalation compound or alkali metal-absorbing compound selected from an inorganic material, an organic or polymeric material, a metal oxide/phosphate/sulfide, or a combination thereof (Whitacre et al., paras. [0057]-[0071]).
Regarding claim 20, modified Whitacre et al. teaches a rolled alkali metal battery wherein said metal oxide/phosphate/sulfide is selected from a lithium cobalt oxide, lithium nickel oxide, lithium manganese oxide, lithium vanadium oxide, lithium-mixed metal oxide, lithium iron phosphate, lithium manganese phosphate, lithium vanadium phosphate, lithium mixed metal phosphate, transition metal sulfide, transition metal fluoride, transition metal chloride, or a combination thereof (Whitacre et al., para [0057]: a transition metal oxide, sulfide, phosphate, or fluoride can be used as active cathode materials).
Regarding claim 22, modified Whitacre et al. teaches a rolled alkali metal battery wherein said inorganic material is selected from TiS2, TaS2, MoS2, NbSe3, MnO2, CoO2, an iron oxide, a vanadium oxide, or a combination thereof (Whitacre et al., para [0061]).
Regarding claim 23, modified Whitacre et al. teaches a rolled alkali metal battery wherein said metal oxide/phosphate/sulfide contains a vanadium oxide selected from the group consisting of VO2, LixVO2, V2O5, LixV2O5, V3O8, LixV3O8, LixV3O7, V4O9, LixV4O9, V6O13, LixV6O13
Regarding claim 24, modified Whitacre et al. teaches a rolled alkali metal battery wherein said metal oxide/phosphate/sulfide is selected from a layered compound LiMO2, spinel compound LiM2O4, olivine compound LiMPO4, silicate compound Li2MSiO4, Tavorite compound UMPO4F, borate compound LiMBO3, or a combination thereof, wherein M is a transition metal or a mixture of multiple transition metals (Whitacre et al., para [0066]).
Regarding claim 25, modified Whitacre et al. teaches a rolled alkali metal battery wherein said inorganic material is selected from: (a) bismuth selenide or bismuth telluride, (b) transition metal dichalcogenide or trichalcogenide, (c) sulfide, selenide, or telluride of niobium, zirconium, molybdenum, hafnium, tantalum, tungsten, titanium, cobalt, manganese, iron, nickel, or a transition metal; (d) boron nitride, or (e) a combination thereof (Whitacre et al., para [0057]: a transition metal oxide, sulfide).
Regarding claim 28, the limitations of claim 19 have been met, because claim 28 depends from claim 19, one of ordinary skill in the art can appreciate that the limitations of claim 28 have been met.
Regarding claim 30, modified Whitacre et al. teaches the rolled alkali metal battery of claim 1.  Whitacre et al. is silent regarding a battery that contains a plurality of the rolled alkali metal batteries of claim 1 that are internally connected in series.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Whitacre et al. that contains a plurality of rolled alkali metal batteries of claim 1 that are internally connected in parallel to a plurality of rolled alkali metal batteries that are internally connected in series based upon the requirements of the load as there are only a limited number of KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Regarding claim 31, modified Whitacre et al. teaches a battery that contains a plurality of the rolled alkali metal battery that are internally connected in parallel (Whitacre et al., Fig 1; para [0013]: the electrochemical cells 102 in the stack 100P can be electrically connected in parallel; para. [0085]).

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 10-15 and 28-31 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The double patenting rejection below is being maintained and will be reevaluated at the time that at least one claim in the instant application is allowed.  

Claims 1-3, 6, 7, 10, 12-20, 22-25, 28-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 6, 7, 10, 12, 14-21, 23-27 and 30-32 of copending Application No. 15/817,942 (reference application) (hereinafter “Liu et al.”, US 2019/0027788)).  Although the claims at issue are not identical, they are not patentably distinct from each other:
Regarding claim 1, Li et al. teaches a rolled alkali metal battery wherein said alkali metal is selected from Li, Na, K, or a combination thereof, an alkali metal ion-conducting separator electronically separating said anode and said cathode, and an alkali metal ion-containing electrolyte in ionic contact with said anode and said cathode, wherein said anode contains a wound roll of an anode active material having an anode roll length, an anode roll width, and an anode roll thickness and/or said cathode contains a wound roll of a cathode active material having a cathode roll length, a 
Regarding claim 2, Li et al. teaches a rolled alkali metal battery further containing an anode tab connected to or integral with said anode and cathode tab connected to or integral with said cathode (claim 2).
Regarding claim 3, Li et al. teaches a rolled alkali metal battery further comprising a casing that encloses said anode, said cathode, said separator, and said electrolyte therein to form a sealed battery (claim 3).
Regarding claim 6, Li et al. teaches a rolled alkali metal battery wherein said alkali metal battery is a lithium metal battery, sodium metal battery, or potassium metal battery and the anode contains a foil or coating of Li, Na, or K metal supported by or coated on a solid or porous supporting substrate (claim 6).
Regarding claim 7, Li et al. teaches a rolled alkali metal battery wherein said alkali metal battery is a lithium-ion battery and said anode active material is selected from the group consisting of:
(a)    Particles of natural graphite, artificial graphite, mesocarbon microbeads (MCMB), needle coke, carbon particles, carbon fibers, carbon nanotubes, and carbon nanofibers;
(b)    Silicon (Si), germanium (Ge), tin (Sn), lead (Pb), antimony (Sb), bismuth (Bi), zinc (Zn), aluminum (Al), nickel (Ni), cobalt (Co), manganese (Mn), titanium (Ti), iron (Fe), and cadmium (Cd);
(c)    Alloys or intermetallic compounds of Si, Ge, Sn, Pb, Sb, Bi, Zn, Al, or Cd with other elements, wherein said alloys or compounds are stoichiometric or non-stoichiometric;

(e)   Prelithiated versions thereof;
(f)    Prelithiated graphene sheets; and combinations thereof (claim 7).
Regarding claim 10, Li et al. teaches a rolled alkali metal battery wherein said cathode active material contains a lithium intercalation compound or lithium absorbing compound selected from the group consisting of lithium cobalt oxide, doped lithium cobalt oxide, lithium nickel oxide, doped lithium nickel oxide, lithium manganese oxide, doped lithium manganese oxide, lithium vanadium oxide, doped lithium vanadium oxide, lithium mixed-metal oxides, lithium iron phosphate, lithium vanadium phosphate, lithium manganese phosphate, lithium mixed-metal phosphates, metal sulfides, metal fluoride, metal chloride, and combinations thereof (claim 10).
Regarding claim 12, Li et al. teaches a rolled alkali metal battery wherein said electrolyte contains a lithium salt or sodium salt dissolved in a liquid solvent and/or a polymer and wherein said liquid solvent is water, an organic solvent, an ionic liquid, or a mixture of an organic solvent and an ionic liquid (claim 12).
Regarding claim 13, 
Regarding claim 14, Li et al. teaches a rolled alkali metal battery wherein said roll of anode active material has a width no less than 1000 pm or 1 mm, and/or said anode active material has a mass loading no less than 30 mg/cm and/or occupies at least 30% by weight or by volume of the entire battery cell, and/or the cathode active material has a mass loading no less than 25 mg/cm for an organic or polymer material or no less than 50 mg/cm for an inorganic and non-polymer material in said cathode and/or occupies at least 50 % by weight or by volume of the entire battery cell (claim 15).
Regarding claim 15, Li et al. teaches a rolled alkali metal battery wherein said roll of anode active material has a width no less than 5 mm, and/or said anode active material has a mass loading no less than 35 mg/cm and/or occupies at least 35% by weight or by volume of the entire battery cell, and/or the cathode active material has a mass loading no less than 30 mg/cm for an organic or polymer material or no less than 55 mg/cm for an inorganic and non-polymer material in said cathode and/or occupies at least 55 % by weight or by volume of the entire battery cell (claim 16).
Regarding claim 16
Regarding claim 17, Li et al. teaches a rolled alkali metal battery wherein said layer of supporting porous substrate contains an electrically conductive porous layer selected from metal foam, metal web or screen, perforated metal sheet-based structure, metal fiber mat, metal nanowire mat, conductive polymer nanofiber mat, conductive polymer foam, conductive polymer-coated fiber foam, carbon foam, graphite foam, carbon aerogel, carbon xerogel, graphene foam, graphene oxide foam, reduced graphene oxide foam, carbon fiber foam, graphite fiber foam, exfoliated graphite foam, or a combination thereof (claim 18).
Regarding claim 18, Li et al. teaches a rolled alkali metal battery wherein said pre-lithiated graphene sheets are selected from pre-lithiated versions of pristine graphene, graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, graphene bromide, graphene iodide, hydrogenated graphene, nitrogenated graphene, boron-doped graphene, nitrogen-doped graphene, chemically functionalized graphene, a physically or chemically activated or etched version thereof, or a combination thereof (claim 19).
Regarding claim 19, Li et al. teaches a rolled alkali metal battery wherein said cathode active material comprises an alkali metal intercalation compound or alkali metal-absorbing compound selected from an inorganic material, an organic or polymeric material, a metal oxide/phosphate/sulfide, or a combination thereof (claim 20).
Regarding claim 20, Li et al. teaches a rolled alkali metal battery wherein said metal oxide/phosphate/sulfide is selected from a lithium cobalt oxide, lithium nickel oxide, lithium manganese oxide, lithium vanadium oxide, lithium-mixed metal oxide, lithium iron phosphate, lithium manganese phosphate, lithium vanadium phosphate, 
Regarding claim 22, Li et al. teaches a rolled alkali metal battery wherein said inorganic material is selected from TiS2, TaS2, MoS2, NbSe3, MnO2, CoO2, an iron oxide, a vanadium oxide, or a combination thereof (claim 23).
Regarding claim 23, Li et al. teaches a rolled alkali metal battery wherein said metal oxide/phosphate/sulfide contains a vanadium oxide selected from the group consisting of VO2, LixVO2, V2O5, LixV2O5, V3O8, LixV3O8, LixV3O7, V4O9, LixV4O9, V6O13, LixV6O13, their doped versions, their derivatives, and combinations thereof, wherein 0.1 < x < 5 (claim 24).
Regarding claim 24, Li et al. teaches a rolled alkali metal battery wherein said metal oxide/phosphate/sulfide is selected from a layered compound LiMO2, spinel compound LiM2O4, olivine compound LiMPO4, silicate compound Li2MSiO4, Tavorite compound UMP04F, borate compound LiMB03, or a combination thereof, wherein M is a transition metal or a mixture of multiple transition metals (claim 25).
Regarding claim 25, Li et al. teaches a rolled alkali metal battery wherein said inorganic material is selected from: (a) bismuth selenide or bismuth telluride, (b) transition metal dichalcogenide or trichalcogenide, (c) sulfide, selenide, or telluride of niobium, zirconium, molybdenum, hafnium, tantalum, tungsten, titanium, cobalt, manganese, iron, nickel, or a transition metal; (d) boron nitride, or (e) a combination thereof (claim 26).
Regarding claim 28, Li et al. teaches a rolled alkali metal battery wherein said organic material contains a phthalocyanine compound selected from copper 
Regarding claim 30, Li et al. teaches a battery that contains a plurality of the rolled alkali metal battery of claim 1 that are internally connected in series (claim 31).
Regarding claim 31, Li et al. teaches a battery that contains a plurality of the rolled alkali metal battery of claim 1 that are internally connected in parallel (claim 32).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724